Exhibit 10.1

ADDENDUM TO EMPLOYMENT AGREEMENT

        THIS AGREEMENT is entered in between Freedom Financial Group, Inc., a
Delaware corporation (hereinafter "Company") and Jerald L. Fenstermaker of
Springfield, Missouri, (hereinafter "Employee") and on this 27th day of April,
2006, agree as follows:

        WITNESSETH:

        WHEREAS, Employee is presently President of Company;

        WHEREAS, Company and Employee on or about September 15, 2004, entered
into an agreement for employment of Employee for a period of two (2) years from
and after September 15, 2004 (the "Employment Agreement");

        WHEREAS, the parties have discovered that, due to a scrivener's error,
there was a mistake in paragraph 7 of the Employment Agreement, and the parties
desire to amend paragraph 7 of the Employment Agreement to correct the error.

        NOW, THEREFORE, in consideration of the covenants and agreements as
hereinafter set forth, the parties agree that paragraph 7 of the Employment
Agreement is hereby amended to read  as follows:

> >         7.                  Stock Ownership.  Employee currently owns
> > 700,000 shares of common stock of Company.  Employee shall be protected
> > against dilution of his shares during the term of this Agreement.  Unless
> > terminated for cause, if Employee's employment with Company is terminated,
> > either voluntarily or involuntarily, Employee shall have the right to put
> > his stock to Company at ninety percent (90%) of its value as determined by a
> > recognized market for the stock of Company as of the date of termination of
> > Employee's employment with Company.  In the event there is no recognized
> > market for the shares of stock of Company, then Employee shall have the
> > right to put his stock to Company at ninety (90%) percent of its fair market
> > value as of the date of his termination. The parties agree that until the
> > Preferred Stock is fully paid,  the Common Stock of the Company has no
> > value. If Employee resigns his employment or voluntarily terminates his
> > employment with Company during the first year of the term of this Agreement,
> > that is between September 15, 2004, and September 14, 2005, then he will
> > voluntarily assign to the Company at no cost or charge to Company 350,000
> > shares of stock in Company which Employee currently owns. If Employee
> > resigns his employment or voluntarily terminates his employment with Company
> > during the second year of the term of this Agreement, that is between
> > September 15, 2005, and September 14, 2006, then he will voluntarily assign
> > to the Company at no cost or charge to Company 175,000 shares of stock in
> > Company which Employee currently owns. Employee will be under no obligation
> > to return any shares of stock to Company if his employment is terminated for
> > any reason on or after September 15, 2006.  In the event of the sale or
> > liquidation of Company or if Employee is totally disabled, then all 700,000
> > shares of stock which Employee currently owns are deemed owned and vested in
> > Employee.

        The parties further agree that in all other respects the Employment
Agreement remains in full force and effect.

 

--------------------------------------------------------------------------------

SIGNATURES

        IN WITNESS WHEREOF, the parties have duly executed this Agreement under
seal as of the day and year first above written.



> > COMPANY:
> > 
> > FREEDOM FINANCIAL GROUP, INC.
> > a Delaware corporation
> > 
> > By:  /s/ Jerald L. Fenstermaker
> > 
> > Name:  Jerald L. Fenstermaker
> > 
> > Title:    President
> > 
> >  
> > 
> > EMPLOYEE:
> > 
> >  /s/ Jerald L. Fenstermaker
> > 
> > Jerald L. Fenstermaker
> > 4/27/06